Citation Nr: 0414448	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-28 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for a left knee disorder.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  Correspondence dated in June 
2002 does not, however, satisfy the notice requirements of 
these laws and regulations because it failed to identify 
whether VA or the appellant is responsible for securing 
evidence that would link a current left knee disorder to 
service.  Moreover, additional development is necessary to 
fulfill the duty to assist the veteran in obtaining evidence 
in support of his claim.

Service medical records indicate that the veteran was 
involved in a collision while playing softball and suffered a 
bruised left thigh in May 1971.  Examination revealed 
quadriceps femoris tenderness.  The veteran was instructed to 
use crutches.  Within eight months of service separation the 
veteran underwent left knee arthrotomy with medial 
menisectomy.  Prior to surgery the diagnosis was a history of 
recurrent, progressive and painful left knee locking "times 
months."  In light of the injury in service, its proximity 
to the knee, the history reported, the diagnosis, and the 
post-service surgical procedure, an opinion is necessary to 
determine if the left knee disorder is related to the injury 
in service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should have the veteran 
identify all VA, non-VA, and postal 
service medical providers who have 
treated him for a left knee disorder 
since August 2002 and ask him to sign the 
appropriate releases.  The physician who 
treated the appellant in June 1973 should 
be identified.  Thereafter, the RO should 
attempt to secure these records.  Any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran must 
be notified of unsuccessful efforts in 
this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded an orthopedic examination to 
ascertain the nature and etiology of any 
current left knee disorder.  The claims 
folder must be provided to and reviewed 
by the physician.  Based on examination 
findings, review of historical records, 
and medical principles, the physician 
should opine whether it is at least as 
likely as not that his left knee disorder 
is related to service and the injury that 
occurred therein.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




